Citation Nr: 1430941	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-42 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in United States Navy from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran has been found incompetent and has a fiduciary appointed.  This representative, the Veteran's daughter, has noted that, at least in part due to the totally disabling service-connected bipolar disorder, the Veteran has been placed in a "locked door" permanent nursing care facility.  While the claim has not been specifically raised, the Board takes this indication as a claim for entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance (A&A)/housebound status.  This is not on appeal, however, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

2.  The Veteran's service-connected disabilities do not result in blindness in both eyes with 5/200 visual acuity or less; or the anatomical loss or loss of use of both hands; or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury.


CONCLUSION OF LAW

The basic eligibility requirements for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & supp. 2013); 38 C.F.R. § 3.809, 3.809(a) (2004-2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), significantly changed the law prior to the pendency of these claims.  VA has issued regulations to implement the statutory mandates.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they define the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  

The elements of his claims and the evidence needed to substantiate them were fully addressed in a July 2009 letter.  

The Board also finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, and there is no indication of any additional relevant evidence that has not been obtained.  The evidence does not indicate, nor has the Veteran alleged, that his service-connected disabilities are productive of the regulatory impairments necessary to substantiate a claim for specially adaptive housing or a grant for a special home adaptation.  Accordingly, there is no duty to provide a VA examination or afford a medical opinion, and the claim is ripe for appellate review.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria and Analysis/ Specially Adaptive Housing or Home Adaptation Grants

The Veteran alleges that he is entitled to specially adaptive housing and/or a home adaptation grant as due to limitations on his daily activities caused by his service-connected disabilities.  The Veteran, at the time of filing his claim, lived in a condominium and stated that he needed help with household functioning.  While not necessarily directly pertinent to the claims, it is noted that the Veteran has since moved into a nursing facility and has a fiduciary representing his interests before VA.  

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010. However, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) could be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b) (2004-2013).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: 

(1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2004-2013). 

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

The Veteran is in receipt of service-connected compensation benefits for two disabilities.  Specifically, he is evaluated as 20 percent disabled as due to his service-connected low back disorder, and as totally disabled as due to service-connected bipolar disorder.  There is no medical evidence of record which would attest to the Veteran having loss of locomotion, loss of use of any extremity, blindness of any kind, respiratory problems of any kind, or burns of any kind as due to service-connected disabilities.  The Veteran has submitted evidence showing that he has had some surgery performed on his lower extremities which have, apparently, presented some difficulty in movement; however, it is not indicated that any disablement of the lower extremities, post-surgical or otherwise, is part and parcel of his service-connected disability picture.  A private medical record from the State of Minnesota, which indicated that the Veteran is in nursing care as a ward of the state, notes that the Veteran will participate in family visits and in interactions with visiting therapy animals (although, he prefers to watch television quietly in his room).  He has the ability to ambulate, as prior to his commitment to nursing care (predominately due to service-connected bipolar disorder and nonservice-connected Alzheimer's disease), he informed VA clinical staff of his ability to travel to favorite recreation spots.  It is not indicated or alleged that any of the aforementioned regulatory impairments are present (blindness, burns, loss of use of extremities, etc.), and even if they were, it is not established that such impairment would be due to his service-connected back or bipolar disorders.  

Indeed, the Veteran's sole total disability rating is for a mental illness, which while severe, has never been found to be productive of the symptoms necessary as to qualify for specially adaptive housing or a grant for a special home adaptation.  The Veteran's low back disorder is rated as 20 percent disabling, and the Veteran has not alleged, nor does the record show that it is productive of associated orthopedic symptoms equivalent to disablement which precludes locomotion or is akin to loss of use of the extremities.  Essentially, the Veteran argues that he needed help with household chores since divorcing his spouse, and that, simply, does not meet the regulatory requirements for entitlement to specially adaptive housing or a grant for a special home adaptation.   Accordingly, his claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to specially adapted housing grant is denied.  

Entitlement to a special home adaptation grant is denied.  




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


